Motions Granted; Appeal Dismissed and Memorandum Opinion filed January
23, 2020




                                   In The

                   Fourteenth Court of Appeals

                            NO. 14-19-00737-CV

  ADNAN JAFRI, M.D.; MAGED AMINE, M.D.; AND VINTAGE PARK
       CARDIOVASCULAR ASSOCIATES, P.A., Appellants

                                     V.

  BRANDON GREEN AND AUSTIN GREEN, INDIVIDUALLY AND AS
 THE REPRESENTATIVES OF THE ESTATE OF BETSY HONEYCUTT,
                  DECEASED, Appellees

                  On Appeal from the 234th District Court
                          Harris County, Texas
                    Trial Court Cause No. 2018-80793


                       MEMORANDUM OPINION

     Three parties appealed from two interlocutory orders signed September 9,
2019 under chapter 74 of the Civil Practice and Remedies Code. The appealing
parties are defendants Adnan Jafri, M.D.; Maged Amine, M.D.; and Vintage Park
Cardiovascular Associates, PA. A fourth defendant, North Houston-TRMC, LLC
d/b/a Tomball Regional Medical Center, is not a party on appeal.

      The parties have filed motions for voluntary dismissal of the appeal—Jafri on
November 27, 2019, and Amine and Vintage Park Cardiovascular Associates, PA
on December 5, 2019. See Tex. R. App. P. 42.1(a)(1).

      The motions are granted, and the appeal is dismissed.

                                 PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Hassan.




                                        2